Citation Nr: 1000542	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  08-19 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of a 
fractured right ankle claimed as secondary to the service-
connected type II diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1994 to 
February 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the VA RO dated 
in March 2008.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran in a timely fashion if further action is required 
on his part.  


REMAND

The VA Form 9, Appeal to Board of Veterans' Appeals, received 
in June 2008, indicates that the Veteran wished to appear 
personally for a hearing with the Board at the RO and give 
testimony concerning his claim of service connection for the 
residuals of a fractured right ankle claimed as secondary to 
service-connected type II diabetes mellitus.  

Pursuant to 38 C.F.R. § 20.700(a) (2008), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  

The Veteran was scheduled to appear on October 20, 2009; 
however, he failed to appear for his hearing.  

A VA Form 21-4138, Statement in Support of Claim, date 
stamped on October 28, 2009, and received in December 2009, 
reflects that the Veteran received the notice letter 
informing him of the location and time of the hearing three 
days after the hearing was scheduled to take place.  

The United States Court of Appeals for Veterans Claims 
(Court) has ruled that there is a "presumption of regularity" 
under which it is presumed that Government officials have 
properly discharged their official duties.  Clear evidence to 
the contrary is required to rebut the presumption of 
regularity.  See Ashley v. Derwinski, 2 Vet. App. 307, 311 
(1992) (citing United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt with 
regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.  

VA is not required to "prove" that the Veteran did receive 
the letter, and as a matter of law, it is the veteran who 
must rebut the presumption of regularity.  The Board, 
however, finds that the Veteran has presented clear evidence 
to rebut the presumption of regularity.  

In this case, good cause has been shown as to why the Veteran 
failed to attend his hearing.  Further, the Board notes that 
the Veteran took immediate action to communicate his desire 
to reschedule the hearing and provided an adequate 
explanation for why he missed the hearing scheduled in 
October 2009.  

As the Veteran has not yet been afforded a hearing to address 
this issue and has not otherwise indicated that he wishes to 
cancel this request, the Board finds that a hearing should be 
scheduled before adjudicating this claim of service 
connection for the residuals of a fractured right ankle 
claimed as secondary to service-connected type II diabetes 
mellitus.  38 C.F.R. § 20.700(a) (2009).  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should schedule the Veteran for a 
hearing before a Veterans Law Judge at 
the earliest available opportunity on the 
issue of service connection for the 
residuals of a fractured right ankle 
claimed as secondary to service-connected 
type II diabetes mellitus.  The RO should 
notify the Veteran and his representative 
of the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2009).  If the Veteran appears for the 
hearing, the RO should undertake any 
indicated development.  

Thereafter, if indicated, the case should be returned to 
the Board for the purpose of appellate consideration.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


